******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  ROBERT TEIXEIRA v. THE HOME DEPOT, INC.
                (AC 38382)
                 Lavine, Mullins and Dubay, Js.
       Argued February 21—officially released June 6, 2017

     (Appeal from the Workers’ Compensation
      Commissioner for the seventh district.)
  Robert Teixeira, self-represented, the appellant
(plaintiff).
  Nicholas W. Francis, for the appellee (defendant).
                                  Opinion

   PER CURIAM. The plaintiff, Robert Teixeira, appeals
from the decision of the Workers’ Compensation Com-
missioner (commissioner) (1) denying the plaintiff’s
request for a continuance on the rescheduled trial date
and (2) concluding that the plaintiff had not met his
burden of proof that his discharge from employment
by the defendant, The Home Depot, Inc., was retaliatory
in violation of the Workers’ Compensation Act, General
Statutes § 31-275 et seq. (act).1 We affirm the decision
of the commissioner.
   After careful review of the record, including the com-
missioner’s decision, and the parties’ appellate briefs
and oral arguments, we conclude that the commissioner
did not abuse her discretion in denying the plaintiff’s
request for a continuance on the day of the rescheduled
trial. See Bove v. Bove, 93 Conn. App. 76, 84, 888 A.2d
123 (noting Connecticut courts are ‘‘especially hesitant
to find an abuse of discretion where the court has
denied a motion for continuance made on the day of
trial’’ [internal quotation marks omitted]), cert. denied,
277 Conn. 919, 895 A.2d 788 (2006). We note that the
commissioner already had continued the matter
because the plaintiff discharged his attorney ‘‘just
before walking into the hearing room’’ on the day of
the previously scheduled trial.
   We further conclude that the commissioner properly
dismissed the plaintiff’s claim of wrongful discharge
after finding that the plaintiff failed to meet his initial
burden of proof that his discharge was based on his
filing a claim or otherwise exercising his rights under
the act. The record simply does not reflect that the
plaintiff had filed a claim for workers’ compensation
benefits or otherwise exercised the rights afforded to
him pursuant to § 31-290a prior to being notified that his
temporary employment by the defendant was coming to
an end.
   The decision of the Workers’ Compensation Commis-
sioner is affirmed.
  1
    General Statutes § 31-290a (a) provides: ‘‘No employer who is subject
to the provisions of this chapter shall discharge, or cause to be discharged,
or in any manner discriminate against any employee because the employee
has filed a claim for workers’ compensation benefits or otherwise exercised
the rights afforded to him pursuant to the provisions of this chapter.’’